Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2, file 01 December 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The 35 U.S.C. 112(b) rejections have been withdrawn do to applicant’s amendments.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the neural network” in limitation 22) and limitation 23) and should recite “the ‘transformation’ neural network’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claessen et al. (US 2021/0174543) in view of Lancelle et al. (US 2019/0259220).  
Regarding independent claim 1, Claessen teaches a method for transforming an "original" view of an "original" digital three-dimensional model of a dental arch into a hyper-realistic view being equivalent to photos (Figures 8, 9, 13, and 14), said method comprising the following steps: 
21) creating a "transformation" learning base (paragraph 136 and Figure 8: first training 3D module 802 for executing a process for training the 3D deep neural network 826) that is unpaired (paragraph 145: when appropriately trained, an unlabelled sample may be presented as input and the 3D deep neural network may be used to derive a prediction for each potential label) or consists of more than 1000 "transformation" records (paragraphs 89 - 91: 3d blocks of predetermined size (24x24x24 voxels of 1mm in every direction) are utilize to form the training set 212 for the 3D deep neural network 22, with the image blocks covering the entire space of the received 3D image data at least once.  Examiner notes that an average tooth size is about 10mm in length and 6mm in width and 6mm in depth, providing 360mm3 volume and with 32 teeth in a human mouth, a set of teeth would take a volume of about 11,520mm3, thus 11,520 block sizes.  Furthermore, it would take 32 adults to have over 1,024 teeth records and having 1,000 set of teeth from 1,000 adults is extremely feasible as records for training a neural network with the population of the world near 8 billion people; paragraph 88: note that this may be done for any available patient, effectively supplying a pool of data from which to draw potential training samples, having a multitude of patient data sets and a multitude of rotations per data set; paragraph 90: note that such a 3D deep learning network will inherently train on both varying rotations (from 206) and translations (from random selections 208); paragraph 162: a multitude of samples resulting from pre-processing of various sets of 3D image data sets comprising similar structures may be saved in a database (or memory) 1112, and training of network 1114 may thus be performed on a multitude of samples), each transformation record comprising: 
- a "transformation" photo representing a dental scene (paragraph 113: during training, matching sets of 3D image data 502 and encoded matching canonical coordinates 540 are used to optimize towards prediction of the latter from the former), and 
- a view of a "transformation" digital three-dimensional model modeling said dental scene, or "transformation view", the transformation view representing said scene in the same way as the transformation photo (paragraph 75: the 3D deep neural network is trained to determine a canonical pose in a canonical coordinate system of a 3D dental structure in the 3D dento-maxillofacial complex, wherein the canonical coordinate system defines a coordinate system relative to a position on a common dento-maxillofacial structure, for example a position on the dental arch); 
22) training at least one "transformation" neural network, by way of the transformation learning base, such that the neural network learns how to transform any view of any digital three-dimensional model into a hyper-realistic view (paragraph 156: system 1100 may be employed to directly predict transformation parameters, e.g. applicable 3D rotations, 3D translations and 3D scaling defining how one received 3D image data set may be aligned to the other; paragraph 164: with 1114 being sufficiently trained, 'new data' 1116 may be presented for prediction or inference, and this new data may be of the same type as described above considering being voxel representation of potentially differing image modalities, and the canonical pose of dental structures in the input data set may be determined by a first 3D deep neural network 1118, followed by selection of subsets of data representing VOIs 1120 that overlap in the canonical coordinate system).   
Claessen does not expressly disclose 23) submitting the original view to said at least one transformation neural network, such that the neural network transforms the original view into a hyper-realistic view, a hyper-realistic view providing substantially the same information as photos.  Lancelle discloses the task is to create a highly accurate correspondence between a 3D dental model with photorealistic colour and a 3D dental model without a colour and a subsequent transfer of the colour information by firstly, a non-rigid alignment of the two 3D dental models and secondly, a lookup of the colour in the 3D dental model with colour to transfer the colour to the target 3D dental model using nearest-neighbour search or ray casting (paragraph 72).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Claessen's system to transfer color information from an original model to the transformed 3D model, as taught by Lancelle.  One would be motivated to do so because this facilitates photorealistic rendering of the 3D model and thus improves visualization (paragraph 3).  

Regarding dependent claim 2, Claessen teaches wherein, in step 23), the original view is processed by way of a 3D engine before being submitted to the transformation neural network (paragraph 76: the first and/or the second 3D data sets are optical scan data that may be pre-processed before being offered to the input of the first 3D deep neural network, wherein the pre-processing comprises a 3D surface mesh may e.g. be voxelized in a such a way that a 3D voxel space representing at least the same real-world volume as comprised within the 3D surface mesh data.). 

Regarding dependent claim 14, Claessen teaches wherein, the method comprises an additional step 24) after step 23): 24) associating the hyper-realistic view with a historical description so as to form historical records of a historical learning base (paragraph 137: Such repository may be sourced via an input 804 that is configured to receive input data, e.g. 3D image data including dentitions, which may be stored in various formats together with the respective desired labels. More specifically, at least a first repository or database 806 may be used to store 3D image data of dentitions and associated labels of the teeth within this dentition, which may be used by a computer system 808 that is configured to segment and extract volumes of interest 810 representing individual teeth that can be used for training. Such a system may be implemented as described with respect to FIG. 6 and FIG. 7 in the case of voxel (e.g. (CB)CT) data, or may e.g. be 3D surface meshes of individual teeth crowns as may be segmented from a 3D surface mesh comprising teeth and gingiva (e.g. IOS data). Similarly, a second repository or database 812 may be used for storing other formats of 3D data, e.g. 3D surface meshes generated by optical scanning and labels of individual teeth that may be employed during training of the network; paragraph 117: the 3D image data may comprise voxels, i.e. 3D space elements associated with a voxel value, e.g. a greyscale value or a colour value, representing a radiation intensity or density value).

Regarding dependent claim 15, Claessen teaches wherein the original view is an extraoral view (paragraph 69: The 3D data sets may be generated by different scanners, e.g. different (CB)CT scanners and/or different optical scanners; paragraph 5: optical (extra-oral) scans).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612